Title: To George Washington from F. Bellevûé Lavand, 8 August 1793
From: Lavand, F. Bellevûé
To: Washington, George



Mon Général
philadelphie le 8. aoust 1793.

 Permettez que je prene La liberté De vous h’assurer de mon profont Respect, je vien implor⟨er⟩ votre humanitée, Et charitée, je Suis un péauvre francé Créol du Cap françois qui a hûrte Le malheure De perdre tous mes Biens, aujourdhuÿ Reduite Dans La plus Grande mizer possible Sans un sols touts Nûe comme un vers de terres, Ne Sachans pas oû donné de la têtte Bien heureux De Maitre séauvoits La Vie, aux prést Des american, pour comble de malheure j’ai sais pas oû a passée ma famille, Donte j’ai Un des mes freres, qui vît ⟨mutilated⟩ De Servire Dans Votre Régiments a charlestowne toute La Gaire Et mois qui Eté avec Lui, Cinq mois, si je pouvéz avec quélque charittée de votre ames charitable, je Ne Désseroits adresser Des Voeux au ciél pour La conservation Des vos jours précieux Et La prosperittée Des vos Déssirs—J’ai L’honneur Detre avec un profont Respect Mon Général Votre trés humble Etrés obéissant Serviteur

f: Bellevûé Lavand

